Citation Nr: 1146390	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-04 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to December 2, 2008.

2.  Entitlement to an effective date prior to April 17, 2009 for the award of service connection for coronary artery disease.

3.  Entitlement to an effective date prior to February 17, 2009 for the award of a 40 percent evaluation for peripheral neuropathy and radiculopathy of the left lower extremity associated with diabetes mellitus and lumbar degenerative disc/joint disease.

4.  Entitlement to an effective date prior to February 17, 2009 for the award of a separate 40 percent evaluation for peripheral neuropathy of the right lower extremity as a complication of diabetes mellitus.

5.  Entitlement to an effective date prior to February 17, 2009 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).

ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to April 1957, from September 1958 to September 1961, and from November 1961 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for service-connected PTSD from 10 to 50 percent, effective from December 2, 2008.

Although the RO has characterized the matter developed for appeal as entitlement to an effective date prior to December 2, 2008 for the award of a 50 percent rating for PTSD, the record shows that the Veteran has continuously prosecuted his PTSD claim since the time of filing of his initial application for compensation in November 2007; specifically, by way of submitting new and material evidence within one year of a September 2008 rating decision that granted service connection for the disorder.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201; Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  As such, this appeal essentially involves disagreement with the initial 10 percent rating assigned following the grant of service connection.  See, e.g., Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Indeed, his notice of disagreement was filed within one year of the September 2008 rating decision awarding the initial 10 percent evaluation.  Accordingly, the Board has recharacterized the matter as set forth above, on the title page.

In September 2009 and February 2010, respectively, the Veteran filed an electronic communication and VA Form 9 (Appeal to Board of Veterans' Appeals) that, together, can reasonably be construed as a notice of disagreement (NOD) with regard to the effective dates the RO assigned in September 2009 and January 2010 rating decisions for the award of service connection for coronary artery disease (April 17, 2009); for the award of a 40 percent evaluation for peripheral neuropathy and radiculopathy of the left lower extremity associated with diabetes mellitus and lumbar degenerative disc/joint disease (February 17, 2009); for the award of a separate 40 percent evaluation for peripheral neuropathy of the right lower extremity as a complication of diabetes mellitus (February 17, 2009); and for the award of TDIU (February 17, 2009).  Thus far, he has not been furnished a statement of the case (SOC) with respect to those issues.  See, e.g., 38 C.F.R. § 19.29.  This matter is discussed in further detail, below.

The Veteran was previously represented by the North Carolina Division of Veterans Affairs (NCDVA).  However, in May 2010-prior to certification of the appeal to the Board-NCDVA withdrew from representation.  38 C.F.R. § 14.631(c).  The Veteran is currently proceeding without a representative.

The Board's present decision is limited to an adjudication of issue #1, as enumerated above, on the title page.  For the reasons set forth below, the remaining issues (#2, 3, 4, and 5) are being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Prior to December 2, 2008, the Veteran's PTSD was manifested by complaints of sporadic episodes of irritability; nightmares three times per week, with interrupted sleep; anxiety; hypervigilance; easy startling; crowd avoidance; difficulty with marital relationships; and a global assessment of functioning (GAF) score of 63.  His PTSD was not then manifested by symptoms equivalent to circumstantial, circumlocutory, stereotyped, or intermittently illogical, obscure, or irrelevant speech; grossly inappropriate behavior; panic attacks more than once per week; difficulty in understanding complex commands; impairment of memory for completion of tasks, for names of close relatives, for his own occupation or name, or such that only highly learned material was retained; impaired judgment; gross impairment in thought processes or communication; impaired abstract thinking; persistent delusions or hallucinations; suicidal or homicidal ideation; obsessional rituals; unprovoked irritability with acts of violence; spatial disorientation; neglect of personal appearance and hygiene; or an intermittent inability to perform activities of daily living.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent disability rating for PTSD from November 13, 2007 to December 2, 2008, have been met; an evaluation in excess of 30 percent for that period is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially seeks to establish entitlement to a rating in excess of 10 percent for PTSD prior to December 2, 2008.  He challenges the adequacy of a June 2008 VA examination.  He asserts, in essence, that his disability remained unchanged between the time of that examination and subsequent examinations in December 2008 and February 2009, the reports of which ultimately resulted in the assignment of a 50 percent evaluation.

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided VCAA notice letters in December 2007, March 2008, and January 2009.  Those letters advised the Veteran of the information and evidence needed to substantiate a claim for service connection and an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The December 2007 and January 2009 letters also advised the Veteran of the manner in which disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in February 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, and VA examination reports.  

A December 2008 private treatment record contains reference to earlier treatment by the same psychologist in November 2008.  Although invited to do so, the Veteran has not provided a release for records corresponding to the earlier treatment.  See, e.g., VCAA notice letter, dated in January 2009 (asking the Veteran to submit evidence from his doctor(s) pertaining to the severity of his disorder, and enclosing release forms).  Nor has he provided the records himself.  As such, the records from November 2008 are not available for consideration.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). 

As noted above, the Veteran has asserted that the report of a June 2008 VA examination is inadequate for rating purposes.  The Board has reviewed that report.  It contains a description of the Veteran's symptoms and medical history, as then related by the Veteran; statements pertaining to his self-reported involvement in social and recreational activities (e.g., church, fishing), as well as his work history; and objective findings relative to his mental status, as observed by the examiner, along with a Global Assessment of Functioning score.  Although subsequent examination reports in December 2008 and February 2009 contain information suggesting a higher level of impairment, that fact is consistent with a December 2008 submission from the Veteran and his former representative, wherein it was suggested that his disability had increased in severity ("[p]lease see the attached medical evidence to support my claim for an increase on my PTSD").  Under the circumstances, the Board finds no persuasive reason to discount the accuracy or adequacy of the June 2008 report.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and did so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD is evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  A 10 percent rating is warranted if the disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or if the symptoms are controlled by continuous medication.  A 30 percent rating is warranted if the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted if the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted if the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if the disorder is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; an intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, one's own occupation, or one's own name.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (indicating that the Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation).

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  See DSM-IV.  

Service connection for PTSD was awarded effective November 13, 2007.  Following a review of the relevant evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence supports the assignment of an initial 30 percent schedular evaluation for the Veteran's PTSD for the period prior to December 2, 2008.  To be sure, the Veteran did not then exhibit all of the symptoms contemplated by the criteria for a 30 percent evaluation.  The report of the June 2008 VA examination shows, for example, that he denied any history of depression and that there was no objective evidence of memory loss.

The evidence also shows, however, that the Veteran's disability was at that time manifested by complaints of sporadic episodes of irritability.  He complained of nightmares three times per week, with interrupted sleep, and reported that he was anxious, hypervigilant, and easily startled.  He also stated that he was uncomfortable in crowds and avoided them, and that he had been divorced three times.  In addition, the psychiatrist who performed the June 2008 VA examination assigned the Veteran a GAF score of 63; a score that is generally indicative of more than mere transient and expectable reactions to psychosocial stressors.  See DSM-IV.

On balance, taking into account the totality of the evidence, the Board is persuaded that the Veteran's disability picture prior to December 2, 2008 more nearly approximated the criteria required for a 30 percent rating.  The evidence gives rise to a reasonable doubt on the question.  38 C.F.R. § 4.3 (2011).

However, the preponderance of the evidence is against the assignment of schedular rating in excess of 30 percent prior to December 2, 2008.  Although the Veteran's PTSD symptoms were not then insignificant, the available evidence shows that he denied any history of psychiatric treatment or depression on examination in June 2008.  He reported that he was able to work full time as independent insurance adjuster for 27 years; quitting in December 2007 as a result of problems with his back and legs.  He indicated that, although he was less interested in socializing and felt somewhat distant from others, he had some friends.  He also indicated that he attended church; that he liked to fish; and that he had close relationships with 2 of his 7 children.

Objectively, the Veteran's affect was described as appropriate and his insight and judgment as adequate.  He was alert, oriented, cooperative, calm, and appropriately dressed.  He exhibited no impairment of thought processes or communication; no loose associations or flight of ideas; no delusions, hallucinations, ideas of reference, or suspiciousness; no bizarre motor movements or tics; and no homicidal or suicidal ideation or intent.  In short, the evidence did not in any way suggest that his condition was then manifested by symptoms equivalent to circumstantial, circumlocutory, stereotyped, or intermittently illogical, obscure, or irrelevant speech; grossly inappropriate behavior; panic attacks more than once per week; difficulty in understanding complex commands; impairment of memory for completion of tasks, for names of close relatives, for his own occupation or name, or such that only highly learned material is retained; impaired judgment; gross impairment in thought processes or communication; impaired abstract thinking; persistent delusions or hallucinations; suicidal or homicidal ideation; obsessional rituals; unprovoked irritability with acts of violence; spatial disorientation; neglect of personal appearance and hygiene; or an intermittent inability to perform the activities of daily living.  A schedular rating in excess of 30 percent prior to December 2, 2008 is therefore denied.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the claimed condition and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.



ORDER

A 30 percent rating, but no more, is granted for PTSD for the period from November 13, 2007 to December 2, 2008, subject to the law and regulations governing the award of monetary benefits.


REMAND

As discussed above, the Veteran has filed what can reasonably be construed as a timely NOD with respect to the matter of his entitlement to an effective date prior to April 17, 2009 for the award of service connection for coronary artery disease; entitlement to an effective date prior to February 17, 2009 for the award of a 40 percent evaluation for peripheral neuropathy and radiculopathy of the left lower extremity associated with diabetes mellitus and lumbar degenerative disc/joint disease; entitlement to an effective date prior to February 17, 2009 for the award of a separate 40 percent evaluation for peripheral neuropathy of the right lower extremity as a complication of diabetes mellitus; and entitlement to an effective date prior to February 17, 2009 for the award of TDIU.  See Introduction, supra.  To date, no SOC as to those issues has been furnished.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that when an appellant files a timely NOD as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the matter for the issuance of an SOC.  38 C.F.R. § 19.9 (2011).

For the reasons stated, this portion of the case is REMANDED for the following actions:

Unless the claims are resolved by granting the benefits sought, or the NOD is withdrawn, furnish a SOC to the Veteran, in accordance with 38 C.F.R. § 19.29, concerning the matter of his entitlement to an effective date prior to April 17, 2009 for the award of service connection for coronary artery disease; entitlement to an effective date prior to February 17, 2009 for the award of a 40 percent evaluation for peripheral neuropathy and radiculopathy of the left lower extremity associated with diabetes mellitus and lumbar degenerative disc/joint disease; entitlement to an effective date prior to February 17, 2009 for the award of a separate 40 percent evaluation for peripheral neuropathy of the right lower extremity as a complication of diabetes mellitus; and entitlement to an effective date prior to February 17, 2009 for the award of TDIU.  These issues should be certified to the Board for appellate review if, and only if, a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


